MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Feb 14 2020, 9:12 am
court except for the purpose of establishing
the defense of res judicata, collateral                                     CLERK
                                                                        Indiana Supreme Court
                                                                           Court of Appeals
estoppel, or the law of the case.                                            and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
David W. Stone, IV                                       Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General of Indiana
                                                         Thomas J. Flynn
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jeffrey D. Shanks,                                       February 14, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2173
        v.                                               Appeal from the Madison Circuit
                                                         Court
State of Indiana,                                        The Honorable Andrew Hopper,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         48C03-1812-F6-3166



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2173 | February 14, 2020               Page 1 of 9
                                   STATEMENT OF THE CASE

[1]   Appellant-Defendant, Jeffery Shanks (Shanks), appeals the trial court’s

      revocation of his probation and the imposition of his previously-suspended

      sentence.


[2]   We affirm.


                                                    ISSUE
[3]   Shanks presents this court with two issues on appeal, which we restate as a

      single issue: Whether the trial court abused its discretion by revoking a portion

      of his probation and the imposition of the previously-suspended sentence.


                           FACTS AND PROCEDURAL HISTORY

[4]   On March 27, 2019, Shanks pled guilty to Level 6 felony unlawful possession of

      a syringe; Level 6 felony possession of methamphetamine; and Class B

      misdemeanor possession of marijuana. The trial court sentenced Shanks to

      concurrent two-year terms for each of his Level 6 felony convictions and to a

      one-year term for his Class B misdemeanor conviction. All of Shanks’ sentence

      was suspended to probation.


[5]   The terms of Shanks’ probation required him to abstain from the use of illegal

      drugs. Shanks was also required to submit urine samples for drug screens and

      pay his probation fees. On April 4, 2019, Shanks produced a urine sample

      which tested positive for THC and methamphetamine. On April 8, 2019,

      Shanks produced a diluted urine sample which was counted as a positive drug


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2173 | February 14, 2020   Page 2 of 9
      screen. On April 16, 2019, Shanks produced a urine sample, which tested

      positive for THC and methamphetamine.


[6]   On April 23, 2019, the Madison County Probation Department (Probation

      Department) filed a notice of probation violation, alleging that Shanks had

      failed three drug screens and had also failed to pay administrative and

      probation fees. On July 15, 2019, the trial court conducted an initial hearing

      where Shanks denied the allegations. On July 31, 2019, another initial hearing

      was held at which Shanks appeared to be under the influence of drugs, and he

      admitted to using “[m]ethamphetamine and [m]arijuana.” (Appellant’s App.

      Vol. II, p. 7). At the close of that hearing, Shanks was remanded to Madison

      County Jail.


[7]   On August 1, 2019, the Probation Department filed an Amended Notice of

      Violation, adding that Shanks had committed two new offenses (possession of

      methamphetamine and marijuana). Since Shanks was in jail, he appeared via

      video, and denied the allegations. On August 7, 2019, Shanks was released

      from jail.


[8]   On August 9, 2019, Shanks reported to the Community Justice Center (Center)

      to begin the Adult Day Reporting/Continuum of Sanctions program

      (ADR/COS). After the Center completed Shanks’ intake, they required Shanks

      to submit a urine sample for screening. Shanks was incapable of producing a

      urine sample, and at around 8:00 p.m., Shanks was permitted to go to the

      hospital since he was “unable to urinate.” (Appellant’s App. Vol. II, p. 59).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2173 | February 14, 2020   Page 3 of 9
       Shanks was to return to the Center the following morning at 8:00 a.m. with

       “hospital paperwork” showing that he had received treatment. (Appellant’s

       App. Vol. II, p. 59). Shanks failed to return to the Center as instructed; rather,

       he returned to the Center at 11:15 a.m. on August 12, 2019, with

       documentation that he had been seen at the St. Vincent emergency room for

       chronic back pain. On the same day, the Center asked Shanks to produce a

       urine sample for testing, but Shanks was incapable of producing one. On

       August 13, 2019, Shanks was terminated from the Center’s ADR/COS

       program.


[9]    On August 21, 2019, following a hearing as to the Probation Department’s

       Amended Notice of Violation, the trial court determined that Shanks had failed

       to produce drug screens as directed, to report to his probation meetings, and to

       pay ADR/COS program fees. At the close of the hearing, the trial court

       revoked 120 days of Shanks probation and ordered him to serve the sentence in

       jail. Upon the completion of his probation sanction, Shanks was ordered to

       serve the balance of 522 days in the ADR/COS program. On October 19,

       2019, Shanks was released from jail.


[10]   Shanks now appeals. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
[11]   “‘Probation is a matter of grace left to trial court discretion, not a right to which

       a criminal defendant is entitled.’” Cain v. State, 30 N.E.3d 728, 731 (Ind. Ct.

       App. 2015) (quoting Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007)), trans.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2173 | February 14, 2020   Page 4 of 9
       denied. “Courts in probation revocation hearings ‘may consider any relevant

       evidence bearing some substantial indicia of reliability.’” Id. (quoting Cox v.

       State, 706 N.E.2d 547, 551 (Ind. 1999)). “It is within the discretion of the trial

       court to determine the conditions of a defendant’s probation and to revoke

       probation if the conditions are violated.” Id. Our court has said that “all

       probation requires ‘strict compliance’” because once the trial court extends this

       grace and sets its terms and conditions, the probationer is expected to comply

       with them strictly.” Id. at 731-32 (quoting Woods v. State, 892 N.E.2d 637, 641

       (Ind. 2008)). “If the probationer fails to do so, then a violation has occurred.”

       Id. We review a sanction imposed following revocation of probation for an

       abuse of discretion. Heaton v. State, 984 N.E.2d 614, 616 (Ind. 2013). “‘An

       abuse of discretion occurs where the decision is clearly against the logic and

       effect of the facts and circumstances.’” Hutchison v. State, 82 N.E.3d 305, 310

       (Ind. Ct. App. 2017) (quoting Prewitt, 878 N.E.2d at 188).


[12]   Probation revocation is a two-step process. First, the trial court must make a

       factual determination that a violation of a condition of probation occurred.

       Heaton, 984 N.E.2d at 616. Second, if a violation is found, then the trial court

       must determine the appropriate sanctions for the violation. Id. Shanks claims

       that the trial court’s determination that he failed to submit drug screens was not

       supported by the evidence. Also, he challenges the propriety of the sanction

       imposed.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2173 | February 14, 2020   Page 5 of 9
                                           A. Probation Violation

[13]   Shanks claims that he had a medical condition which prevented him from

       producing urine samples, thus, the trial court’s determination that he had failed

       to submit to drug screens as directed by the Center is not supported by the

       evidence. After Shanks pleaded guilty to the underlying offenses in March

       2019, his entire sentence was suspended to probation. The terms of his

       probation required him to produce urine samples for drug screens. Explaining

       why he was unable to urinate on demand, Shanks claimed that about four years

       ago, a catheter had to be inserted for about a week in order to treat a blockage

       that prevented him from urinating.


[14]   Turning to the record, on August 9, 2019, after the Center completed Shanks’

       intake, they required Shanks to submit a urine specimen for a drug screen.

       Shanks was unable to produce a urine sample, and he alleged he had a medical

       condition preventing him from doing so. Based on his assertion, Shanks was

       directed to go to the hospital. Shanks was to return the following morning at

       8:00 a.m. with hospital paperwork indicating that he had received treatment

       that would enable him to produce a urine sample. Notwithstanding the fact

       that the hospital paperwork that he submitted to the Center showed that he had

       been treated for chronic back pain on August 10, 2019, the same medical

       records confirmed that Shanks was prescribed Flomax, which would have

       enabled him to urinate. On August 12, 2019, forty-eight hours after he had

       been prescribed Flomax, the Center asked Shanks to produce a urine specimen,

       but Shanks was incapable of producing one.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2173 | February 14, 2020   Page 6 of 9
[15]   At the close of the revocation hearing, the trial court was unconvinced of

       Shanks’ claim that a medical condition had prevented him from producing a

       urine sample for drug testing. It noted,


               Sir, it’s the [c]ourt’s recollection at the last hearing . . . when you
               were taken into custody, you were sitting in the back of the
               courtroom passed out. Someone had to shake you awake when
               your hearing was called. The [c]ourt has difficulty believing that
               your refusal or inability to screen has something to do with a
               medical problem when that’s the behavior you exhibit. To
               participate in any of these [rehabilitative] programs, you have to
               be willing to abide by the rules. You have to give a screen. You
               can’t refuse a screen. You can’t sit in the courtroom, passed out,
               and then saying [sic] the inability to give a screen. That won’t
               work. So, you either need to be able to produce and be able to be
               safely monitored on the community corrections programs or
               you’ll have to spend the entire sentence in the Madison County
               Jail.


       (Transcript pp. 29-30).


[16]   A defendant serving a term of probation specifically agrees to accept conditions

       upon his or her behavior instead of imprisonment. Jones v. State, 838 N.E.2d

       1146, 1148 (Ind. Ct. App. 2005). The conditions are designed to ensure that the

       probation serves as a period of genuine rehabilitation and that the public is not

       harmed by a probationer living within the community. Id. Since the terms of

       Shanks’ probation included the mandate to produce urine samples for

       screening, it was incumbent upon Shanks to explain why he could not produce

       a urine sample. Shanks offered the explanation that he had a problem in the

       past with urination, but that problem occurred four years prior. In addition, it

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2173 | February 14, 2020   Page 7 of 9
       appears that Shanks had no issues producing urine samples in April 2019, but

       his urination problems arose after he had failed three drug screens. Moreover,

       after Shanks was allegedly prescribed medication to treat his urination problem,

       he was still unable to produce a urine specimen. The trial court was well within

       its discretion to reject Shanks’ excuses, and we find Shanks’ argument is

       nothing more than a request to reweigh the evidence, which we will not do.

       Because the evidence was sufficient to show that Shanks violated the terms of

       his probation by failing to produce a urine sample for drug testing, we conclude

       that the trial court’s Order, revoking a portion of Shanks’ probation is supported

       by the evidence.


                                                   B. Sanction

[17]   Shanks also argues that the trial court abused its discretion in ordering him to

       serve a portion of his suspended sentence in jail as a sanction for his probation

       violations. The State responds by arguing that the issue is moot because Shanks

       has already served the sanction—i.e., 120 days in jail. We agree.


               [W]here the principal questions at issue cease to be of real
               controversy between the parties, the errors assigned become
               moot questions and this court will not retain jurisdiction to
               decide them. Stated differently, when we are unable to provide
               effective relief upon an issue, the issue is deemed moot, and we
               will not reverse the trial court’s determination where absolutely
               no change in the status quo will result.


       Jones v. State, 847 N.E.2d 190, 200 (Ind. Ct. App. 2006) (internal citations and

       quotations omitted), trans. denied. After the trial court determined that Shanks


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2173 | February 14, 2020   Page 8 of 9
       had violated his probation, the trial court sanctioned Shanks by sentencing him

       to serve 120 days in Madison County Jail. Shanks served his sentence and was

       released in October 2019. Because Shanks has already served his sentence, we

       decline to address the propriety of the sanction imposed. See Richardson v. State,

       402 N.E.2d 1012, 1013 (Ind. Ct. App. 1980) (holding that this court does not

       “engage in discussions of moot questions or render advisory opinions”).


                                             CONCLUSION
[18]   In sum, we conclude that the trial court properly revoked a portion of Shanks’

       probation and the issue regarding the propriety of the sanction imposed is moot.


[19]   Affirmed.


[20]   Baker, J. and Brown, J. concur




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2173 | February 14, 2020   Page 9 of 9